        Case 3:19-cv-05898-VC Document 22 Filed 10/31/19 Page 1 of 6



 1   Jinshu “John” Zhang (Bar No. 166981)
     john.zhang@dentons.com
 2   DENTONS US LLP
     601 S. Figueroa Street
 3   Suite 2500
     Los Angeles, California 90017-5704
 4   Tel: 213-623-9300

 5   Jennifer D. Bennett (Bar No. 235196)
     Jennifer.Bennett@dentons.com
 6   DENTONS US LLP
     One Market Plaza, Spear Tower, 24th Floor
 7   San Francisco, California 94105
     Tel: 415-267-4000
 8
     Attorneys for Defendant AtGames Holdings, Ltd.
 9
10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                    SAN FRANCISCO DIVISION
13

14
                                                      Case No.: 3:19-cv-05898-VC
15   BANDAI NAMCO ENTERTAINMENT                       ATGAMES’ ADMINISTRATIVE
     AMERICA INC.
16                                                    MOTION TO FILE UNDER SEAL THE
                                                      LEE DECLARATION AND CERTAIN
                                 Plaintiff,
17                                                    SUPPORTING DECLARATION
                                                      EXHIBITS IN SUPPORT OF ATGAMES’
            vs.
18                                                    OPPOSITION TO PLAINTIFF’S EX
                                                      PARTE APPLICATION
     ATGAMES HOLDINGS, LTD.; and DOES 1
19   through 50,
20                               Defendants.
21

22

23

24

25

26

27

28


        ADMINISTRATIVE MOTION TO FILE UNDER SEAL                 Case No. 3:19-CV-05898-VC
        Case 3:19-cv-05898-VC Document 22 Filed 10/31/19 Page 2 of 6



 1                               NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that Defendant AtGames Holdings, Ltd., (“AtGames”) by and

 3   through its counsel, shall and hereby does move for an order to file under seal the Declaration of

 4   Jodie Lee in Support of Defendant’s Opposition to Plaintiff’s ex parte Application for a

 5   Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction Should

 6   Not be Granted (the “Application”) and Exhibits 1-3 in support of the same; Exhibits A-E

 7   attached to the Declaration of Jinshu “John” Zhang in Support of Defendant’s Opposition to

 8   Plaintiff’s Application; and Exhibits 1-4, 6-8 to the Declaration of Dr. Ping-Kang Hsiung in

 9   Support of Defendant’s Opposition to Plaintiff’s Application.
10          This motion is based upon this Notice, the attached Motion, the concurrently filed Bennett

11   Declaration, the complete files and records of this Action, and any further information that may

12   properly be presented to the Court for consideration.

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -2-
        ADMINISTRATIVE MOTION TO FILE UNDER SEAL Case No. 3:19-CV-05898-VC
        Case 3:19-cv-05898-VC Document 22 Filed 10/31/19 Page 3 of 6



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2
            Civil Local Rule 79-5(d)(1) of the United States District Court for the Northern District
 3
     of California provides that a party seeking to file a document under seal may make a motion in
 4
     accordance with Civil Local Rule 7-11. As such, pursuant to Local Rule 7-11 and 79-5,
 5
     AtGames respectfully requests an order to file under seal the Declaration of Jodie Lee in
 6
     Support of Defendant’s Opposition to Plaintiff’s ex parte Application for a Temporary
 7
     Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not be
 8
     Granted (the “Application”) and Exhibits 1-3 in support of the same; Exhibits A-E attached to
 9
     the Declaration of Jinshu “John” Zhang in Support of Defendant’s Opposition to Plaintiff’s
10
     Application; and Exhibits 1-4 and 6-8 to the Declaration of Dr. Ping-Kang Hsiung in Support
11
     of Defendant Opposition to Plaintiff’s Application.
12
            The standard governing a motion to seal when the underlying motion is nondispositive
13
     is “good cause” under Rule 26(c). See Angioscore, Inc. v. Trireme Med., Inc., 2015 U.S. Dist.
14
     LEXIS 1118, 6-7 (N.D. Cal. Jan. 6, 2015) (granting plaintiff's motion to file its non-dispositive
15
     motion). The court may seal documents to protect a party or person from annoyance,
16
     embarrassment, oppression, or undue burden or expense. Id.
17
            A trial court has broad discretion to permit the sealing of court documents, especially
18
     when those documents are confidential, commercially sensitive and proprietary, and that
19
     public disclosure of such information would create a risk of significant competitive injury and
20
     particularized harm and prejudice. Oracle USA, Inc. v. SAP AG, 2009 U.S. Dist. LEXIS
21
     71365, at *5 (N.D. Cal. Aug. 12, 2009) (citing Phillips v. General Motors Corp. 307 F. 3d
22
     1206, 1211 (9th Cir. 2006)). Although there is generally a strong presumption in favor of
23
     access to information, the standard for sealing a document attached to a non-dispositive
24
     motion is a lower showing of good cause, and for good cause to exist, the burden is on the
25
     party seeking sealing to identify specific prejudice or harm. Phillips, 307 F.3d at 1210-11
26
     (“For good cause to exist, the party seeking protection bears the burden of showing specific
27
     prejudice or harm will result if no protective order is granted.”); Dynetix Design Solutions, Inc.
28

                                                     -3-
         ADMINISTRATIVE MOTION TO FILE UNDER SEAL Case No. 3:19-CV-05898-VC
        Case 3:19-cv-05898-VC Document 22 Filed 10/31/19 Page 4 of 6



 1   v. Synopsys Inc., 2013 U.S. Dist. LEXIS 73436, at *2-3 (N.D. Cal. May 23, 2013) (“Because

 2   the documents attached to nondispositive motions ‘are often unrelated, or only tangentially

 3   related, to the underlying cause of action,’ parties moving to seal must meet the lower ‘good

 4   cause’ standard of Rule 26(c).”). Good cause is shown if the documents contain information

 5   that would cause a party annoyance, embarrassment, oppression, or undue burden or expense,

 6   and is a relatively low threshold. Diablo Techs., Inc. v. Netlist, Inc., 2014 U.S. Dist. LEXIS

 7   584, at *11 (N.D. Cal. Jan. 3, 2014) (“The Court finds that this showing meets the relatively

 8   low threshold for sealing under these circumstances.”).

 9          Here, AtGames moves to seal supporting documents that discuss confidential,
10   proprietary, and sensitive business, marketing, and financial information, including, proposed

11   licensing terms:

12                     Declaration of Jodie Lee in Support of Defendant’s Opposition to Plaintiff’s

13                      Application and Exhibits 1-3 in support of the same;

14                     Exhibits A-E to the Declaration of Jinshu John Zhang in Support of

15                      Defendant’s Opposition to Plaintiff’s Application;

16                     Exhibits 1-4 and 6-8 to the Declaration of Dr. Ping-Kang Hsiung in Support

17                      of Defendant’s Opposition to Plaintiff’s Application.

18          Disclosure of the aforementioned confidential information would expose AtGames’

19   confidential and sensitive business information to the public and to competitors.
20   Consequently, there exists “good cause” to support AtGames’ requests to seal the Declaration

21   of Jodie Lee in Support of Defendant’s Opposition to Plaintiff’s ex parte Application for a

22   Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction Should

23   Not be Granted (the “Application”) and Exhibits 1-3 in support of the same; Exhibits A-E

24   attached to the Declaration of Jinshu John Zhang in Support of Defendant’s Opposition to

25   Plaintiff’s Application; and Exhibits 1-4 and 6-8 to the Declaration of Dr. Ping-Kang Hsiung

26   in Support of Defendant Opposition to Plaintiff’s Application.

27          Any interest that the public may have in the parties’ respective confidential information

28   is clearly outweighed by the risk of significant competitive injury and particularized harm and

                                                      -4-
         ADMINISTRATIVE MOTION TO FILE UNDER SEAL Case No. 3:19-CV-05898-VC
        Case 3:19-cv-05898-VC Document 22 Filed 10/31/19 Page 5 of 6



 1   prejudice that would occur to the AtGames if its confidential information were disclosed to the

 2   public. Therefore, good cause exists to grant AtGames’ instant motion to seal as requested.

 3

 4   DATED: October 31, 2019                      Respectfully Submitted,

 5
                                                  DENTONS US LLP
 6
                                                  By:__/s/ Jennifer D. Bennett__________________
 7
                                                  Jennifer D. Bennett
 8                                                Jennifer.Bennett@dentons.com
                                                  Jinshu “John” Zhang
 9                                                John.Zhang@dentons.com
                                                  DENTONS US LLP
10
                                                  Attorneys for Defendant
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -5-
        ADMINISTRATIVE MOTION TO FILE UNDER SEAL Case No. 3:19-CV-05898-VC
         Case 3:19-cv-05898-VC Document 22 Filed 10/31/19 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE

 2           I, Jennifer Bennett, hereby declare:

 3           I am employed in the City and County of San Francisco, California in the office of a

 4   member of the bar of this court whose direction the following service was made. I am over the

 5   age of eighteen years and not a party to the within action. My business address is Dentons US

 6   LLP, One Market Plaza, Spear Tower, 24th Floor, San Francisco, California 94105.

 7           On October 31, 2019, the following documents, described as:

 8          ATGAMES’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE
            LEE DECLARATION AND CERTAIN SUPPORTING DECLARATION
 9          EXHIBITS IN SUPPORT OF ATGAMES’ OPPOSITION TO PLAINTIFF’S
10          EX PARTE APPLICATION

11   to be served via CM/ECF by the Clerk of the Court, upon all counsel of record registered to

12   receive electronic filing, as indicated on the Court’s website, or by United States Mail, upon those

13   parties not registered for electronic filing.

14           I declare under penalty of perjury that the above is true and correct. Executed on

15   October 31, 2019, in San Francisco, California.

16
                                                                  /s/ Jennifer D. Bennett
17                                                                  Jennifer D. Bennett
18

19
20

21

22

23

24

25

26

27

28

                                                     -6-
         ADMINISTRATIVE MOTION TO FILE UNDER SEAL Case No. 3:19-CV-05898-VC
